Order entered October 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01003-CV

            IN THE INTEREST OF R.E.C. AND C.A.C., MINOR CHILDREN

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51560-00

                                           ORDER
       We GRANT appellant’s October 16, 2014 motion to extend time to file brief and

ORDER the brief tendered to the Clerk of the Court October 7, 2014 filed as of the date of this

order. Appellee shall file his brief no later than November 19, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE